DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed 05 September 2022.  Claims 1, 3, 16, 197, 198, 201-207, and 209-221 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 16, 197, 198, 201-207, and 209-221.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 16, 197, 198, 201-207, and 211-221 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (U.S. Pub. No. 2005/0261712 A1; hereinafter known as "Balbierz"), in view of Makower et al. (U.S. Pub. No. 2007/0250102 A1; hereinafter known as "Makower").
Regarding claim 1, Balbierz discloses a kit of parts for treating reflux disease of a human patient (e.g., [0026]), the kit comprising an implantable movement restriction device 10 having a body having a size adapted to be fully invaginated by the patient's stomach fundus wall (e.g., Figs. 2, 5, 7, 14-21; [0025]-[0029]; [0035]) and having an outer surface (inherent), wherein the outer surface of the movement restriction device is adapted to rest against the stomach fundus wall, without injuring the fundus wall (the device has a smooth, rounded surface and is therefore capable of meeting this limitation), in a position between the patient’s diaphragm and at least a portion of the invaginated stomach fundus wall, such that movement of the cardiac notch of the patient’s stomach towards the patient’s diaphragm is restricted, when the movement restriction device is invaginated, to thereby prevent the cardia from sliding through the patient's diaphragm opening into the patient's thorax, the movement restriction device is further adapted to contact, directly or indirectly, the diaphragm muscle to prevent sliding of the cardia through the patient's diaphragm, so as to maintain a supporting pressure against the patient's cardia sphincter muscle exerted from the patient's abdomen (these limitations merely recite intended uses of the apparatus, which this apparatus is capable of performing).  Balbierz fails to expressly disclose that the outer surface includes a biocompatible material, as well as a growth-promoting structure in the form of a net-like structure configured to conform to a shape of the movement restriction device and to be in contact with the stomach fundus wall, and a fixator integrated in the body of the movement restriction device and protruding outwards from the body of the movement restriction device.  Makower discloses a similar device for treating obesity (Abstract) that comprises an outer surface including a biocompatible material in order to provide long-term biocompatibility ([0177]-[0180]; [0293]), as well as a growth-promoting structure in the form of a net-like structure configured to conform to a shape of the movement restriction device and to be in contact with the stomach fundus wall in order to encourage tissue ingrowth ([0295]: growth-promoting structure on the surface of the movement restriction device conforms to the shape of the movement restriction device; configured to be in contact with the stomach fundus wall to attach the device to the stomach wall; [0285]: growth-promoting structure may comprise porous mesh materials, which are net-like), and a fixator 150 integrated in the body of the device and protruding outwards from the body of the device in order to assist in anchoring the device ([0201]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Balbierz with the biocompatible material, growth-promoting structure, and fixator taught by Makower in order to provide long-term biocompatibility, encourage tissue ingrowth, and assist in anchoring the device.
Regarding claim 3, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is non-adjustable from outside the patient’s body when implanted in the patient (nothing in this configuration would be adjustable from outside the body, thus the device is capable of performing this limitation).
Regarding claim 16, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device comprises a body, and wherein the body is at least one of: substantially egg shaped, substantially shaped like an egg with an indented middle section, substantially shaped like a bent egg, and shaped with rounded contours without too sharp edges that would be damaging to the patient's stomach wall (e.g., Figs. 2, 3, 5, 7).
Regarding claim 197, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device comprises at least one of: a changeable form which allows the movement restriction device to pass through a laparoscopic trocar or a gastroscopic trocar or instrument; at least one holding device adapted to be used for pushing or pulling the movement restriction device through the trocar for laparoscopic use; and at least two separate pieces adapted to be inserted into a hollow enclosure and further adapted to be put together to form one unitary piece inside the patient’s body, thereby allowing the hollow enclosure to pass through the trocar for laparoscopic use ([0034]-[0039]; Figs. 10-13; e.g., the device can be an inflatable balloon or a solid, expandable structure that can be implanted endoscopically or laparoscopically).
Regarding claim 198, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses that a wall of the movement restriction device is provided with at least one layer or coating comprising at least one of: Parylene, polytetrafluoroethylene, and polyurethane ([0177]-[0178]; [0290]).
Regarding claim 201, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device includes at least one of: an elastic outer wall, a flexible outer wall, and/or a solid body having rounded contours without sharp edges that would be damaging to the patient's stomach wall (Figs. 3-11), and/or a solid body is made of a material softer than 15 shure.
Regarding claim 202, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device has a varying circumference so as to be better adapted to be kept invaginated in the stomach wall of the patient (Figs. 7-11), the movement restriction device comprising at least one of the following shapes: a circumference in cross section, when moving along at least one axis through the movement restriction device, said axis having two end points, the circumference increases at least two times or decreases at least two times or having a larger circumference at the end points compared to a smallest circumference between the end points, when moving along said axis (Figs. 7, 9); the movement restriction device having a circumference in cross section, when moving along an axis through the movement restriction device, that constantly increases or remains constant when moving along the axis from a first end point of said axis to a first intermediate point with a first maximum, that constantly decreases or remains constant when moving from the first intermediate point to a second intermediate point with a first minimum, that constantly increases or remains constant when moving along the axis from the second intermediate point of the axis to a third intermediate point with a second maximum; and that constantly decreases or remains constant when moving from the third intermediate point to a second end point of the axis; and the movement restriction device having a maximum circumference in cross section, when moving along an axis through the body, that decreases or is constant when moving along the axis, when starting from the maximum circumference and moving in the one or two directions away from the maximum circumference along the axis.
Regarding claim 203, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses a first fixation device adapted to be in contact with the outside stomach wall and placed on the outside of the stomach to attach together portions of the fundus stomach wall to enclose and invaginate the movement restriction device to secure the movement restriction device in position, when the movement restriction device is implanted in the patient, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; e.g., staples, sutures, tacks, etc.; such devices are capable of such contact/placement/use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the fixation device further taught by Makower in order to anchor the device.
Regarding claim 204, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses that the first fixation device that is adapted to be in contact with the outside stomach wall comprises sutures or staples ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]).
Regarding claim 205, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be placed on the outside of the stomach and further adapted to be invaginated by attaching together portions of the fundus stomach wall to enclose and invaginate the movement restriction device to secure the movement restriction device in said position (the device is capable of performing this limitation).
Regarding claim 206, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated inside of the patient's stomach wall and invaginated from outside of the patient's stomach wall by attaching together portions of the fundus stomach wall from the outside of the patient's stomach wall (the device is capable of performing this limitation).
Regarding claim 207, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated outside of the patient's stomach wall and invaginated from outside of the patient's stomach wall, by attaching together portions of the fundus stomach wall from outside of the patient's stomach wall (the device is capable of performing this limitation).
Regarding claim 211, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses that the fixator comprises a tissue growth promoting structure adapted for long term attachment of the movement restriction device to the stomach wall without invagination ([0201]; [0292]).
Regarding claim 212, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses that the tissue growth promoting structure comprises a net like structure ([0285]).
Regarding claim 213, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses that the tissue growth promoting structure further comprises sutures or staples that, when implanted in the patient, are adapted to attach the net like structure to the fundus stomach wall ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; [0308]), in order to anchor the device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the sutures/staples further taught by Makower in order to anchor the device.
Regarding claims 214 and 215, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses a first fixation device adapted to attach together portions of the fundus stomach wall that enclose the movement restriction device to secure and invaginate the movement restriction device in said position against the stomach fundus wall, wherein the first fixation device comprises sutures or staples, which when implanted in the patient are adapted to attach together portions of the fundus stomach wall, to thereby keep the movement restriction device in place, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; the disclosed staples/sutures are capable of such use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the sutures/staples further taught by Makower in order to anchor the device.
Regarding claims 216 and 217, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated in at least a portion of the fundus stomach wall from inside and from outside of the patient’s stomach wall (the device is capable of performing both limitations).
Regarding claims 218 and 219, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses a second fixation device that, when implanted in the patient with the movement restriction device, is adapted to secure, indirectly or directly, the movement restriction device to the esophagus close to the patient's angle of His, wherein the second fixation device is comprised of a plurality of sutures or staples that, when implanted in the patient with the movement restriction device, are capable of attaching the fundus wall and a wall of the patient's esophagus to hold the movement restriction device in said position, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; the disclosed staples/sutures are capable of such use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the sutures/staples further taught by Makower in order to anchor the device.
Regarding claims 220 and 221, the combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, and Makower further discloses a third fixation device that, when implanted in the patient with the movement restriction device, is capable of securing, indirectly or directly, the movement restriction device to the patient's diaphragm muscle or muscles associated with the diaphragm, wherein the third fixation device is comprised of a plurality of sutures or staples that, when implanted in the patient with the movement restriction device, are capable of attaching the fundus wall and the diaphragm muscle or muscles associated with the diaphragm muscle to hold the movement restriction device in said position, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; the disclosed staples/sutures are capable of such use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the sutures/staples further taught by Makower in order to anchor the device.

Claims 209 and 210 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz and Makower as applied to claim 1 above, in view of Kagan et al. (U.S. Pub. No. 2006/0020247 A1; hereinafter known as “Kagan”).  The combination of Balbierz and Makower discloses the invention as claimed, see rejection supra, but fails to disclose that the device is provided with a Parylene coating.  Kagan discloses a gastrointestinal device (Abstract) that comprises a biocompatible Parylene coating in order to increase the chemical resistance of the surface ([0087]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower with the coating taught by Kagan in order to increase the chemical resistance of the surface.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791